Citation Nr: 1827880	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 60 percent prior to September 18, 2015 for service connected coronary artery disease, status post myocardial infarction with subsequent coronary artery bypass grafting and intercoronary stenting (CAD).

2.  Entitlement to a total disability evaluation based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse (M.V)


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2010, August 2014 and September 2013 by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

In June 2017, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304.

Historically, non-service connected pension benefits were established for arterial sclerotic heart disease by RO in an August 1987 rating decision, effective April 8, 1987.  In April 2010, the Veteran filed a claim for ischemic heart disease as a result of exposure to herbicide agents in Vietnam.  A special review of his claims file was mandated by federal court in Nehmer v. Department of Veterans Affairs. Based on this review of the evidence, a December 2010 rating decision retroactively granted service connection for the Veteran's CAD claimed as ischemic heart disease (IHD) with an evaluation of 60 percent effective April 8, 1987, and an evaluation of 30 percent assigned from May 27, 2010.  The RO noted in the December 2010 rating decision that although the Veteran established entitlement to NSC pension beginning in April 1987, the evidence of record shows that he has been gainfully employed since then.  

In September 2011, the Veteran filed a notice of disagreement to the December 2010 rating decision.  During the pendency of the appeals period, in an August 2014 rating decision, the RO increased the Veteran's evaluation for CAD from 30 percent to 60 percent for the period after May 27, 2010.  A March 2017 rating decision increased the CAD from 60 percent to 100 percent disabling. An effective date of  September 15, 2015 was assigned for the 100 percent rating, which was based on the Veteran's report of increased symptomatology.  As the maximum benefits allowable have not been awarded for the full periods on appeal jurisdiction resides with the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In May 2012, the Veteran filed a claim for TDIU.  He appealed the September 2015 rating decision that denied the claim.  The issue of entitlement to a TDIU for period prior to September 2015 is still open for consideration.  Indeed, with regard   d to the period when a 100 percent rating is assigned, the 100 percent evaluation does not necessarily render the claim for a TDIU moot.  VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  


FINDINGS OF FACTS

1.  The weight of the evidence does not indicate that prior to September 18, 2015, the Veteran experienced chronic congestive heart failure; or, left ventricular dysfunction with an ejection fraction of less than 30 percent; or, workload of three METs or less that caused the Veteran to experience dyspnea, fatigue, angina, dizziness, or syncope.


2.  Prior to September 18, 2015, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.

3.  Since September 18, 2015, and exclusive of his CAD, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating for CAD in excess of 60 percent prior to September 2015 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also notes that the theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b) (1) for the service-connected disability addressed in this decision has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2017).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

Heart Condition- Prior to September 2015

The Veteran's CAD was rated as 60 percent disabling prior to September 18, 2015 under Diagnostic Code 7005. 38 C.F.R. § 4.104 (2017).  A 100 percent rating was assigned from that date.  The appeal is essentially whether the criteria for an 100 percent rating were met prior to September 18, 2015.

Pursuant to Diagnostic Code 7005, A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

A review of the treatment records notes a history of left ventricular ejection fraction (47 percent) as of 2001.  Such falls short of the criteria necessary to assign a higher (100 percent) rating.  Moreover, as discussed below, an April 2010 VA examination estimated a 6 MET work level and, as recently as an October 2012 VA examination, an echocardiogram showed ejection fraction of 55-60%.


An April 2010 VA examination report shows that the Veteran was diagnosed with ischemic heart disease (IHD) noted as coronary artery disease (CAD).  The Veteran was noted to take continuous medication for the heart condition.  The examiner noted that the Veteran has had two coronary syndromes and has had myocardial infarction required bypass grafting in 1986, and intercoronary stenting in July.  The Veteran did not have a diagnosis of congestive heart failure.  The examiner noted that the Veteran had a cardiology stress test dated January 2010, where he exercised for 4 minutes and 10 seconds, and complained of chest discomfort.  The examiner reported that the ECG revealed ischemic changes with ST depression in the anterolateral and inferior leads, and the test was terminated as a result.  However, the examiner noted the Veteran is now able to function without chest pain or shortness of breath, at an appropriate 6 MET estimated work level.  He is currently without dyspnea, fatigue, angina, dizziness or syncope and no left ventricular dysfunction or valvular heart disease noted.

An October 2012, Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by the VA shows that the Veteran had diagnosis of heart conditions, including coronary artery disease.  Congestive heart failure was not shown.  The examiner reviewed the file and noted that the Veteran's most recent stress test was January 2010 and the METs level was 5.  Here, the examiner conducted an interview based METs test.  An estimate METs causing dyspnea, fatigue and angina was evaluated as 3-5 METs (as opposed to 3 or less).  No evidence of cardiac hypertrophy was noted.  Left ventricular ejection fraction was 55 percent as shown on a June 2012 echocardiogram.

The evidence shows that the Veteran's heart condition more nearly approximates the 60 percent evaluation criteria.  A review of the treatment records notes a history of left ventricular ejection fraction (47 percent) as of 2001 which support a 60 percent evaluation from that time.  However, testing completed in June 2012 showed normal ejection fraction (55 percent) and the VA examiner from interview in May 2010 reported METs level was 6.  Cardiac testing completed in January 2010 showed METs was 5.  In a more recent interview based exam, the METs level of  3 to 5 was provided in October 2012.  When considering the level of severity and the varying levels of METs, the Board has resolved all doubt in your favor and found that the Veteran's heart condition more nearly approximates the 60 percent evaluation criteria. Based on: workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope. Additional symptoms include: continuous medication is required and a left ventricular dysfunction with an ejection fraction of more than 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran is not entitled to a total disability rating prior to September 2105, because a total disability rating requires evidence that an even lower workload causes dyspnea, fatigue, angina, dizziness, or syncope, an even lower ejection fraction, or chronic congestive heart failure (CHF) Id.  

Accordingly, the Board finds that the weight of the evidence indicates that the Veteran's heart condition more approximates a rating of 60 percent during the period on appeal prior to September 2015.  The evidence demonstrates that the Veteran's CAD was evaluated with a workload of 3-5 METs or more, or left ventricular dysfunction with an ejection fraction of less than 50 percent or more.  The April 2010 VA examination and October 2012 DBQs include findings that support an initial 60 percent rating. As such, the criteria for a disability rating in excess of 60 percent for the Veteran's heart condition have not been met prior to September 2015.  38 C.F.R. § 4.104, Diagnostic Code 7005.

TDIU 

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).


Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38  C.F.R. § 4.16(b). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. Id.

Marginal employment may also be held to exist on facts found basis, including but not limited to employment in a protected environment such as family business or sheltered workshop, when earned annual income exceeds the poverty threshold. See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).
In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the veteran's earned annual income.  A TDIU award serves an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated. Additionally, a Veteran may be granted TDIU despite being employed and having an income in excess of the poverty line if his employment is sheltered. Cantrell v. Shulkin,  28 Vet. App. 382 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Gelb v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran filed a claim for TDIU in May 2012.  A 60 percent rating has been in effect for CAD since April 1987.  The Veteran is also service connected for PTSD (evaluated as 50 percent since September 15, 2015), diabetes mellitus (evaluated as 20 percent since March 31, 2015), and tinnitus (evaluated as 10 percent since September 15, 2014).  Noncompensable ratings have also been assigned for the residuals of a surgical scar and bilateral sensorineural hearing loss.  A combined rating of 60 percent has been in effect since 2012.  A combined 70 percent rating has been in effect since March 2015.  Thus, under either circumstance, the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

As of September 18, 2015, the Veteran has been in receipt of a 100 percent schedular rating for his CAD.  Thus, exclusive of this rating, he has a 50 percent rating for PTSD, a 20 percent rating for diabetes mellitus, a 10 percent rating for tinnitus, and the noncompensable ratings discussed above.  His combined schedular rating would amount to 60 percent.  See 38 C.F.R. § 4.25. Such falls short of the criteria needed under 38 C.F.R. § 4.16(a).  

In any event, whether or not the Veteran met the schedular requirements for a TDIU the evidence of record shows he was either employed and producing income that was above the poverty threshold or not otherwise shown to have been rendered unemployable due to his service connected disabilities.  

During the June 2017 Board hearing, the Veteran initially said he stopped working at his janitorial business in 2010, then later in the testimony he stated that he stopped working in 2012.  The Veteran also testified that he had to work to support his family, but changed his duties to accommodate his heart condition.  He reported that his tax returns would show that the business income decreased due to his declining heart condition.  The Veteran's wife reported in a June 2011 statement that the Veteran closed his carpet cleaning business and did not have taxable income in 2016.  The tax returns adjusted gross income submitted are as follows: 2010 ($21.353.00), 2011 ($22.505.00), 2012 ($33,947.00), 2013 ($16,069.00), 2014 ($11,866.00), 2015 ($3,603).  The record supports that the Veteran ceased employment in his self-employed business in 2015.

It is noted that the Veteran reported having three children.  However, at the time he applied for TDIU in 2010 none of them were considered dependents.  His only dependent was his wife.  His income for the years 2010 to 2012 were well excess of the poverty threshold.  https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  However, for 2013, his income was just above the poverty threshold.  His income dipped below the poverty threshold in 2014.

In June 2011, VA received the Veteran's application for Vocational rehabilitation.  He again reported that he was the owner of a business that cleaned business offices and paid him $1,100 per month.  

On his May 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated that he is currently a self-employed as a janitor.

In a September 2011 letter, Social Security Administration denied the Veteran's request for benefits.  SSA considered the Veteran's medical information including his service-connected CAD and determined that his medical conditions, including CAD is not severe enough to keep him from working and that the Veteran could adjust to other work.  

In January 2015, the Veteran was afforded a hearing loss and tinnitus VA examination.  The Veteran is service-connected for these conditions.  He reported that his hearing loss and tinnitus had an impact on his ordinary conditions of daily life, including the ability to work.  He reported that in noisy areas he cannot hear the person in front of him, but can often hear the person behind him.  He also reported that tinnitus interferes with his ability to hear other people.

In October 2010, the Veteran was afforded a heart VA examination.  He was diagnosed with several heart conditions include CAD.  The examiner found that the Veteran's heart condition had a functional impact on his ability to work.  However, the examiner specifically noted that although physical work is certainly not possible and should not be done; sedentary work could be less impacted.

In June 2016, the Veteran was afforded a PTSD examination.  The examiner diagnosed the Veteran with PTSD and alcohol use disorder.  The Veteran reported  during this examination that he last worked in 2015 and he was a business owner for thirty-five years.  The Veteran reported attending college in the past.  He reported that his functional impairment (unemployability) is due to heart problems and current income is from VA.  He also reported experiencing problems at work involving arguments.  The examiner determined that the Veteran's level of occupational and social impairment with regards to his PTSD mental diagnoses was reduced reliability and productivity due to anger issues; concentration and fatigue due to insomnia and alcohol use helps hip cope with PTSD.  In addition, the examiner noted that the Veteran's alcohol use disorder symptoms are not severe enough to interfere with occupational and social functioning or require continuous medication.  However, at no time did the examiner indicate that the Veteran's mental conditions precluded employment.

For the period between 2010 and 2012 the Veteran was self-employed and producing income that brought him and his family above the poverty threshold.  While the Veteran is competent to report during the Board hearing that his work was marginal until 2015, the Board finds that the reports are largely not credible due to internal inconsistency and inconsistency with other evidence in the record.  For example, the Veteran testified that he stopped working in 2010 then said that he stopped in 2012.  He also made several statements that he continued to work in his business in order to support his family, which included driving to and from cleaning jobs with family members and sometimes doing physical work. The Board finds that he was gainfully self-employed during this period.  

As for the years from 2013 to 2015, the Veteran's business declined and his income reflected that decline.  He was just barely above or below the poverty threshold.    Indeed, while clearly ruling our physical employment, the VA heart examiner stated that the Veteran was capable of sedentary employment. The Veteran also had received some college education.  His labor history included running his own business for 35 years, which demonstrates an acumen for negotiating people, business operations, and income generation.  Put another way, even though his business was in decline due to his physical limitations, the Board believes the Veteran was still capable of substantially gainful employment.

As for the period from September 18, 2015, and exclusive of his CAD, the Board finds that TDIU is not warranted.  The Veteran's PTSD, diabetes mellitus, and tinnitus, alone or in concert, are not shown to have rendered him unemployable.  The evidence of record simply does not support such a finding.





ORDER

Entitlement to a rating in excess of 60 percent for service-connected CAD prior to September 15, 2016 is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


